 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12   JON VALLIERE, EILEEN FOSTER, ANTONIO                     Case No. 3:17-cv-00123-JST
     GARCIA, and SAMANTHA WEST, individually
13   and on behalf of all similarly situated current and      CLASS ACTION
     former employees,
14                                                            [PROPOSED] ORDER RE: STIPULATION
                            Plaintiffs,                       TO EXTEND THE DEADLINE TO FILE
15          v.                                                PLAINTIFFS’ MOTION FOR ORDER
                                                              GRANTING PRELIMINARY APPROVAL
16   TESORO REFINING AND MARKETING                            OF CLASS ACTION SETTLEMENT
     COMPANY LLC, TESORO LOGISTICS GP, LLC,
17   and DOES 1 through 10, inclusive,
18                          Defendants.
19
     JINETRA BONNER, individually, on behalf herself
20   and all others similarly situated,
                                                              Case No. 3:17-CV-03850-JST
21                          Plaintiffs,
22          v.
23   TESORO REFINING & MARKETING
     COMPANY, LLC, a Delaware Limited Liability
24   Company; and DOES 1 through 100 inclusive,
25                          Defendants.
26

27

28
                                                           [Proposed] Order Re: Stipulation to Extend Deadline
                                                                       to File Motion for Preliminary Approval
                                                             Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
 1         The Court, having considered the Parties’ Stipulation to Extend the Deadline to File the
 2   Preliminary Approval Motion, and finding good cause appearing, hereby ORDERS that:
 3         1. The Preliminary Approval Motion shall be filed on or before February 13, 2019, and
 4         2. The Preliminary Approval Motion shall be heard on April 4, 2019, at 2:00 p.m., [or
 5             alternatively, on ___________, 2019 at 2:00 p.m.]
 6

 7   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9

10

11          January 9 2019
     DATE: ___________,                        _________________________________
                                               Honorable Jon. S. Tigar
12
                                               United States District Court,
13                                             Northern District of California

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      [Proposed] Order Re: Stipulation to Extend Deadline
                                                                  to File Motion for Preliminary Approval
                                                        Case Nos. 3:17-cv-00123-JST/3:17-CV-03850-JST
                                                      1
